Case 9:16-cv-80688-MGC Document 70 Entered on FLSD Docket 07/29/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 16-80688-Civ-COOKE/HUNT

JOHN PINSON,

       Plaintiff,

vs.

JPMORGAN CHASE BANK, N.A.,

      Defendant.
__________________________________________/
                                    ORDER OF DISMISSAL
       THIS MATTER is before the Court on the parties’ Stipulation for Dismissal with
Prejudice (ECF No. 69), which was conditioned on the Court retaining jurisdiction to enforce
the settlement agreement between the parties. Thereupon it is hereby ORDERED AND
ADJUDGED as follows:
       1. This action is dismissed with prejudice.
       2. Each party shall bear its own costs and attorney's fees.
       3. The Court retains jurisdiction to enforce the terms of the settlement agreement
between the parties.
       DONE and ORDERED in Chambers, in Miami, Florida, this 29th day of July 2020.




Copies provided to:
Patrick M. Hunt, U.S. Magistrate Judge
Counsel of Record
